UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DONALD JAMES COON,

                                 Plaintiff,
         -v-                                        1:19-CV-394
                                                   (DNH/ATB)


FRANK MEROLA, Rensselaer County Clerk;
and JANE/JOHN DOES, Clerks at County
Clerk's Office,

                                 Defendants.

--------------------------------

APPEARANCES:

DONALD JAMES COON
Plaintiff pro se
289 5th Avenue
Troy, NY 12180


DAVID N. HURD
United States District Judge



                                  DECISION and ORDER

         Pro se plaintiff Donald James Coon brought this civil rights action pursuant to 42

U.S.C. § 1983. On April 8, 2019, the Honorable Andrew T. Baxter, United States Magistrate

Judge, advised by Report-Recommendation that plaintiff's complaint be dismissed without

prejudice but that he be given an opportunity to amend. No objections to the Report-

Recommendation have been filed.
         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Plaintiff's complaint is DISMISSED without prejudice;

         2. Plaintiff is provided forty-five (45) days from the date of this Decision and Order

to file an amended complaint that cures the defects identified in the Report-

Recommendation;

         3. If plaintiff files a timely amended complaint, it be forwarded to the Magistrate

Judge for review; and

         4. If plaintiff fails to file an amended complaint within forty-five (45) days of the date

of this Decision and Order, the complaint be dismissed with prejudice and without further

order.

         IT IS SO ORDERED.




Dated: May 3, 2019
       Utica, New York.




                                               -2-
